DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 22, 2019, April 24, 2020 and December 31, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method, executed on a computing system, independent claim 9 recites a system, and independent claim 17 recites a non-transitory computer-readable medium. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recite that a set of training data is obtained that indicates raw topics that are indicative of the set of topics. A model is trained with the set of training data to identify raw topics relevant to a set of topics. The set of 
In other words, the independent claims relate to performing a predefined sequence of steps used to implement an algorithm, without disclosing any functional limitations pertaining to the enablement of said features as claimed. The claimed technical implementation does not go beyond a generic technical implementation as such technical considerations must go beyond merely finding a computer algorithm to carry out some procedure and the steps as claimed are completed or done with the help of instructions in form of a pre-defined sequential manner. The claimed steps are an observation or evaluation based on the obtained information and the information is used to train and use a model. These observations or evaluations are acts that can be practically performed in the human mind, similar to the mental thought processes that occur when a pool maintenance worker looks at the water level in the pool in the morning and notices that the water level is much lower than normal, and then determines that because this has never happened before even in similar weather conditions, there might be a leak in the pool because the lowered water level cannot be accounted for by overnight evaporation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not 
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a computing system, a local data storage system, a processor, medium and memory. The computing system, a processor, medium and memory are so generically (no details whatsoever are provided other than that they are a memory, display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the record keeper used to perform (e.g., the mental inspection and evaluation of comparing files), using the computer components as a tool. While this type of automation improves the improves comparison of information (by minimizing or eliminating the need for mentally evaluating the file attributes), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, display and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the claims include language that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitation found in the dependent claims are just a nominal or tangential addition to the claim, and maintaining or deleting data, hidden directories and cloud based data storage systems are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.

Claim Rejections - 35 USC § 102
The information disclosure statements (IDS) submitted on March 22, 2019, April 24, 2020 and December 31, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Krusell et al. (U.S. Publication No. 2015/0066953 A1, hereinafter referred to as “Krusell”).
Regarding claim 1, Krusell discloses a computer-implemented method, comprising: (method)(e.g., abstract and paragraph
obtaining a set of training data that indicates raw topics that are indicative of the set of topics; (training data is obtained that indicates raw topics that are indicative of the set of topics – topic modeling)(e.g., paragraphs [0036]-[0039])
training, with the set of training data, a model to identify raw topics relevant to a set of topics, the set of topics associated with one or more digital documents; (a model is trained – topic modeling learns the topical categories within the documents. No manual classification is needed.)(e.g., paragraphs [0036]-[0039])
identifying, within at least one of the digital documents and with the model, raw topics that correspond to the set of topics; (subtopics are identified that correspond to the set of topics)(e.g., paragraphs [0040]-[0042])
determining, for each identified raw topic, a frequency that the raw topic appears in the digital document; (topic frequency is determined)(e.g., paragraphs [0050] and [0072])
determining, for each of the identified raw topics, a topic that corresponds to the raw topic, the topic selected from the set of topics; (e.g., paragraph [0042]) 
determining, for each of the topics of the set of topics, a topic score, the topic score reflecting a relevance of the digital document to the topic, and the topic score based on the frequency of the raw topics that correspond to the topic; and (e.g., paragraphs [0038] and [0057]-[0058] and see also claims 7-8)
providing an indication of the topic scores for the digital document. (indication of the topic scores is provided)(e.g., paragraphs [0038] and [0103]).

Regarding claim 2, Krusell discloses the method of claim 1. Krusell further discloses wherein identifying, within a document and with the model, raw topics that correspond to a set of topics comprises: providing text of the document as input into the model; and (text documents are provided into model)(e.g., paragraphs [0035] and [0040]-[0042])
receiving indications of an appearance of phrases that correspond to the raw topics from the model. (indications of an appearance of phrases that correspond to the raw topics are received – “TM analysis… generates two iteratively-evolved outputs, a topic-term probability matrix, and document-topic probability matrix. The probabilities in the topic-term probability matrix serve to weight each term (word in a document) with regard to its relevance to each topic.”)(e.g., paragraph [0038]).

wherein determining, for each of the raw topics that are identified, a topic of the set of topics that corresponds to the raw topic comprises: obtaining a pre-defined map that identifies pairs of raw topics and topics; and (predefined assignments)(e.g., paragraphs [0036], [0040] and [0116])
determine, for each raw topic, the topic identified by the pre-defined map as a pair to the raw topic. (topic is based on probability matrix)(e.g., paragraphs [0036], [0040], [0066] and [0069]).

Regarding claim 6, Krusell discloses the method of claim 1. Krusell further discloses wherein determining, for each of the topics of the set of topic, a topic score comprises: for each of the topics of the set of topic scores, summing frequencies of the raw topics that correspond to the topic. (e.g., paragraphs [0043]-[0047] and [0051]).

Regarding claim 7, Krusell discloses the method of claim 1. Krusell further discloses wherein the document is about an entity and comprising: determining a success score for the entity based on the topic scores for the document; and (e.g., paragraphs [0038], [0042] and [0050]-[0051])
determining whether to provide an indication of the entity based on the success score for the entity. (probability is used whether to assign (provide indication) for the topic)(e.g., paragraphs [0043]-[0048]).

wherein determining a success score for the entity comprises: obtaining a second set of topic scores for a second document about the entity, determining aggregate topic scores from the topic scores for the document and the second set of topic scores for the second document; and (e.g., paragraphs [0057], [0058], [0064] and [0072])
determining the success score based on the aggregate topic scores. (scores are based on aggregate topic scores)(e.g., paragraphs [0057], [0058], [0064] and [0072]).

Regarding claim 9, Krusell discloses a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: (e.g., abstract, figure 1 and paragraph [0034] and claim 1)
obtaining a set of training data that indicates raw topics that are indicative of the set of topics; (training data is obtained that indicates raw topics that are indicative of the set of topics – topic modeling)(e.g., paragraphs [0036]-[0039])
training, with the set of training data, a model to identify raw topics relevant to a set of topics, the set of topics associated with one or more digital documents; (a model is trained – topic modeling learns the topical categories within the documents. No manual classification is needed.)(e.g., paragraphs [0036]-[0039])
identifying, within at least one of the digital documents and with the model, raw topics that correspond to the set of topics; (subtopics are identified that correspond to the set of topics)(e.g., paragraphs [0040]-[0042])
determining, for each identified raw topic, a frequency that the raw topic appears in the digital document; (topic frequency is determined)(e.g., paragraphs [0050] and [0072])
determining, for each of the identified raw topics, a topic that corresponds to the raw topic, the topic selected from the set of topics; (e.g., paragraph [0042]) 
determining, for each of the topics of the set of topics, a topic score, the topic score reflecting a relevance of the digital document to the topic, and the topic score based on the frequency of the raw topics that correspond to the topic; and (e.g., paragraphs [0038] and [0057]-[0058] and see also claims 7-8)
providing an indication of the topic scores for the digital document. (indication of the topic scores is provided)(e.g., paragraphs [0038] and [0103]).
	Claims 10 and 13-16 have substantially similar limitations as stated in claims 2 and 5-8, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 17, Krusell discloses a non-transitory computer-readable medium storing instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: (e.g., paragraphs [0015] and [0115] and claim 9)
obtaining a set of training data that indicates raw topics that are indicative of the set of topics; (training data is obtained that indicates raw topics that are indicative of the set of topics – topic modeling)(e.g., paragraphs [0036]-[0039])
training, with the set of training data, a model to identify raw topics relevant to a set of topics, the set of topics associated with one or more digital documents; (a model is trained 
identifying, within at least one of the digital documents and with the model, raw topics that correspond to the set of topics; (subtopics are identified that correspond to the set of topics)(e.g., paragraphs [0040]-[0042])
determining, for each identified raw topic, a frequency that the raw topic appears in the digital document; (topic frequency is determined)(e.g., paragraphs [0050] and [0072])
determining, for each of the identified raw topics, a topic that corresponds to the raw topic, the topic selected from the set of topics; (e.g., paragraph [0042]) 
determining, for each of the topics of the set of topics, a topic score, the topic score reflecting a relevance of the digital document to the topic, and the topic score based on the frequency of the raw topics that correspond to the topic; and (e.g., paragraphs [0038] and [0057]-[0058] and see also claims 7-8)
providing an indication of the topic scores for the digital document. (indication of the topic scores is provided)(e.g., paragraphs [0038] and [0103]).
Claim 18 has substantially similar limitations as claim 2; therefore, it is rejected under the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krusell in view of Hu et al. (U.S. Publication No. 2004/0225667 A1, hereinafter referred to as “Hu”).
Regarding claim 3, Krusell discloses the method of claim 1. However, Krusell does not appear to specifically disclose wherein determining, for each of the raw topics that are identified, a frequency that the raw topic appears in the document comprises: determining, for each of the phrases from which the raw topic was identified, a raw topic score and a proportion of the document that the phrase makes up; and determining the frequency that the raw topics appears in the document based on the raw topic scores of the phrases from which the raw topic was identified and the proportions of the document that each of the phrases from which the raw topic was identified makes up. 
On the other hand, Hu, which relates to an apparatus for and method of summarizing text (title), does disclose wherein determining, for each of the raw topics that are identified, a frequency that the raw topic appears in the document comprises: determining, for each of the phrases from which the raw topic was identified, a raw topic score and a proportion of the document that the phrase makes up; and ()(e.g., abstract and paragraphs [0119], [0132] and [0137])
determining the frequency that the raw topics appears in the document based on the raw topic scores of the phrases from which the raw topic was identified and the proportions of the document that each of the phrases from which the raw topic was identified makes up. (frequency is determined that raw topics appears in document based on scores of phrases)(e.g., paragraphs [0132], [0137] and [0139]).
Krusell relates to identifying issues in electronic documents. E.g., title. In Krusell, topics and subtopics are modeled. Fig. 1. However, Krusell does not appear to specifically use phrases as consideration of the determination of topics and subtopics. On the other hand, Hu, which also relates to text summarization (title), does disclose to use phrases to determine topics within documents. This provides enhanced manners to determine the topics by considering contextual clues that are provided by phrases. Therefore, it would have been obvious to incorporate the use of phrases in topic identification as disclosed in Hu to Krusell to further enhance the manner in which topic identification occurs.

wherein determining the frequency that the raw topics appears in the document based on the raw topic scores of the phrases from which the raw topic was identified and the proportions of the document that each of the phrases from which the raw topic was identified makes up comprises: for each of the phrases from which the raw topic is identified: counting a number of words in the phrase; dividing the number of words in the phrase by the number of words in the document as a proportion for the phrase; and multiplying the proportion for the phrase by a raw topic score of the phrase as a weighted raw topic score for the phrase; and summing the weighted raw topic score for all the phrases from which the raw topic is identified as the frequency that the raw topic appears in the document. 
On the other hand, Krusell in view of Hu is considered to render the following limitations obvious wherein determining the frequency that the raw topics appears in the document based on the raw topic scores of the phrases from which the raw topic was identified and the proportions of the document that each of the phrases from which the raw topic was identified makes up comprises: for each of the phrases from which the raw topic is identified: counting a number of words in the phrase; dividing the number of words in the phrase by the number of words in the document as a proportion for the phrase; and multiplying the proportion for the phrase by a raw topic score of the phrase as a weighted raw topic score for the phrase; and summing the weighted raw topic score for all the phrases from which the raw topic is identified as the frequency that the raw topic appears in the document. (term-frequency*proportional Document Frequency term-weighting 
It would have been obvious to combine Hu with Krusell for the same reasons as stated in claim 3, above.
Claims 11, 12, 19 and 20 have substantially similar limitations as stated in claims 3, 4, 3 and 4, respectively; therefore, they are rejected under the same subject matter. 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982.  The examiner can normally be reached on Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165